Citation Nr: 0031687	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  94-45 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
postoperative residuals of a duodenal ulcer, currently rated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel






INTRODUCTION

The veteran served on active duty from July 1950 to March 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO continued a 40 percent disability rating for 
postoperative residuals of a duodenal ulcer.

In a July 2000 statement, the veteran wrote that he 
experienced medical problems, including his recent episode of 
gallstones, that were related to his ulcer condition, which 
affected his diet and digestion.  The veteran also stated 
that his "entire lifestyle" had been affected by his ulcer 
disease.  This statement presents a claim for service 
connection for gallstones, as secondary to duodenal ulcer 
disease, and is referred to the RO for initial consideration 
and development, pursuant to the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 
3 and 4 of the Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing of this 
case in light of the changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 2000).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's postoperative duodenal ulcer condition is 
currently manifested by abdominal pain despite regular 
medication, occasional vomiting, a history of anemia, weight 
loss, with overall minimal impairment of the veteran's 
health.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
postoperative residuals of a duodenal ulcer have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
____ (November 9, 2000); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7305 (2000).


	REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a disability rating in excess of 40 
percent for his duodenal ulcer disorder.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
____ (November 9, 2000) (to be codified at 38 U.S.C. 
§ 5103A).  The Board has remanded the case for development of 
additional evidence relevant to the veteran's claim for an 
increased rating.  The RO obtained additional evidence 
pursuant to the Board's remand.  The evidence now compiled 
with regard to the veteran's claim includes reports of VA 
medical examinations that address the current manifestations 
of the veteran's ulcer disorder.  The accumulated evidence 
does not point to the existence of any additional evidence 
that would be relevant to the claim.  The Board finds that 
the facts relevant to that claim have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (2000).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (2000).

The VA rating schedule provides for the following percentage 
ratings for duodenal ulcer:

Severe; pain only partially relieved by 
standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and 
weight loss productive of definite 
impairment of health  ......... 60

Moderately severe; less than severe but 
with impairment of health manifested by 
anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year  .. 40

Moderate; recurring episodes of severe 
symptoms two or three times a year 
averaging 10 days in duration; or with 
continuous moderate manifestations  
................ 20

Mild; with recurring symptoms once or 
twice yearly
     ............................................................ 10

38 C.F.R. § 4.114, Diagnostic Code 7305 (2000).

The veteran has a long history of duodenal ulcer, beginning 
prior to service.  During service, however, he was treated 
for a perforated peptic ulcer which had caused an abscess.  
Subsequent to service, he was hospitalized with a generalized 
peritonitis resulting from perforated ulcer disease.  Service 
connection was granted in September 1953, for chronic 
duodenal ulcer with gastroenterostomy and vagotomy.  The 
veteran received VA inpatient treatment for his ulcer disease 
again in July and August 1967.  On VA medical examination in 
November 1978, the veteran reported constant stomach pain, 
with occasional vomiting.  VA treatment notes from October 
1991 reflect that the veteran reported weight loss.  He 
weighed 189 pounds.  VA treatment notes from April 1992 
indicated that the veteran had anemia.  In June 1992, upper 
gastrointestinal barium x-rays revealed gastroesophageal 
reflux, deformed antrum/pyloric channel and duodenal bulb 
consistent with prior ulcer disease, and gastrojejunostomy.

In February 1994, the veteran filed a claim for an increased 
rating for his ulcer disease, assigned a 40 percent rating, 
claiming that it had increased in severity.  On VA 
examination in April 1994, the veteran reported chronic 
epigastric burning and discomfort.  He reported that he had 
lost weight, from 209 to 189 pounds.  He reported occasional 
nausea, but no vomiting.  He indicated that he took 
medication for his ulcer.  The examiner's impression was 
chronic peptic ulcer disease, requiring chronic medication, 
with recurrent symptoms, and with weight loss.  In an October 
1994 statement, the veteran wrote that he had missed many 
days of work because of his ulcer disorder.  He noted that 
his symptoms included weight loss, diarrhea, and blood in his 
stool.

On VA examination in October 1996, the veteran reported that 
he had no heartburn, seldom vomited, although he had vomited 
blood more than forty years earlier, and again approximately 
two years before the present examination.  He reported 
occasional stomach pain, and some regurgitation.  He 
complained of poor appetite, and reported that he had lost 
about twenty pounds in the preceding six to eight months.  He 
reported that he took medication for his ulcer.  He did not 
have dumping symptoms.  

The examiner noted that the veteran was 6 feet, 2.5 inches 
tall, and weighed 173 pounds.  The veteran reported that he 
had weighed 193 pounds earlier that year.  The examiner 
reported that the veteran did not seem to be anemic.  The 
examiner indicated that the veteran did not seem to be very 
well fed.  The veteran reported that he did not have nausea 
or diarrhea. The veteran reported a one year history of 
hematochezia, and a six month history of intermittent 
hematemesis.  Upper gastrointestinal barium x-rays revealed a 
small diverticula in the duodenum, and no other abnormalities 
in the esophagus, stomach, duodenum, or proximal small bowel.  
Laboratory studies disclosed slightly decreased hemoglobin, 
mean corpuscle volume, mean corpuscular hemoglobin, and 
slightly increased red cell distribution width.  The 
diagnoses included status post perforated ulcer in 1951, and 
stomach outlet narrowing secondary to chronic ulceration.  

VA treatment notes reflect that an esophagogastroduodenoscopy 
(EGD) performed in January 1997 resulted in an impression of 
gastrojejunostomy stoma with stomatitis but few erosions and 
a deformed duodenum.  Biopsies of the mucosa were consistent 
with chemical gastritis.  

In a December 1997 statement, the veteran wrote that his 
ulcer disorder had worsened.  He reported that he had lost a 
lot of weight, that he passed blood from his mouth and his 
rectum, and that he sometimes vomited. 

Outpatient treatment records show that he continued to 
complain of weight loss and loss of appetite.  In February 
1997, he weighed 171 pounds.  In June 1998, he weighed 159 1/2 
pounds, and his wife reported that she had smelled blood on 
his breath the other day, and there had been blood on the 
pillow.  In July 1998, he weighed 157 pounds, and his weight 
loss was noted to be stable. 

On VA examination in June 1999, the veteran reported 
occasional heartburn and occasional vomiting.  He reported 
that he had vomited blood on a few occasions, most recently 
five month earlier.  He reported that his stomach hurt 
sometimes when he was hungry, and sometimes when he was 
eating.  He reported that his appetite was down quite 
significantly, and that he had lost about 30 pounds over the 
preceding year and a half.  He reported that he noted traces 
of blood on toilet paper, but only very seldom.  He indicated 
that he was currently taking medication for his ulcer 
disorder.  On examination, the veteran weighed 148 pounds.  
The examiner described the veteran as thin.  The examiner's 
diagnoses included status post gastroenterostomy for 
perforated duodenal ulcer, stomatitis, and significant weight 
loss.

In September and October 1999, the veteran was admitted to a 
VA Medical Center for four days, with reports of abdominal 
pain and weight loss.  He reported intermittent abdominal 
pain, worsening over two to three weeks, and a 50 pound 
weight loss over five or six months.  He reported a three day 
history of nausea and vomiting.  He reported melena and 
bright red blood from the rectum in the recent past.  On 
admission, the veteran weighed 150 pounds, and he was 
described as well-developed and well-nourished.  The examiner 
noted generalized abdominal tenderness, more tender at the 
umbilicus and at the right upper quadrant.  The hospital 
summary indicated that the veteran had been admitted to rule 
out possible gall stones.  On CT scan of the abdomen, no 
stones were observed.  The veteran's abdominal pain greatly 
decreased during his hospital course.  The treating physician 
concluded that the veteran had recently passed a gall stone.

In response to remand instructions from the Board, the 
physician who examined the veteran in June 1999 was asked to 
provide an opinion as to whether the symptoms of the 
veteran's ulcer condition produced definite impairment of his 
health.  In February 2000, the examiner responded that he had 
requested follow-up studies because of tenderness in the 
upper abdomen; however, during the hospitalization in 
September and October, 1999, it had been found that he had 
probably had gallstones, which he had passed.  In April 2000, 
the physician provided the following opinion:

The veteran's ulcer condition produces a 
very minimal impairment on [sic] his 
overall health.  His most recent 
abdominal problem was that of gall 
stones, for which he was hospitalized on 
September 30, 1999.

In a July 2000 statement, the veteran wrote that his ulcer 
condition definitely produced impairment to his health, and 
that the condition had worsened.  The veteran wrote that he 
was steadily losing weight, and that his diet and digestion 
were affected.  

In recent years, the veteran has reported abdominal pain, 
despite regular medication for his ulcer condition.  In most 
accounts, the veteran has reported that he has occasional 
vomiting, and a history of a few instances of hematemesis and 
melena.  However, hematemesis or melena has not been 
clinically confirmed.  In 1992, VA physicians indicated that 
the veteran had anemia; although, in 1996, a VA physician 
reported that the veteran did not seem to be anemic.  Medical 
records document the veteran's weight loss in recent years, 
from 189 in 1991 to 150 in September 1999.  One VA examiner 
described the veteran's weight loss as significant, and his 
appearance as thin, and another examiner noted that the 
veteran did not seem to be very well fed.  However, at the 
time of his hospital admission in September 1999, he was 
noted to be well-nourished and well-developed.  Moreover, the 
most recent VA examiner found some impairment of health 
attributable to the veteran's ulcer condition, but described 
the impairment as "very minimal."  Thus, the evidence 
against the veteran's claim for an increased rating, 
consisting of numerous medical records, outweighs the 
evidence in favor of his claim, including his own statements.  
In this regard, the veteran has multiple medical problems, 
and medical evidence is required to attribute his impairment 
to service-connected ulcer disease residuals.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Accordingly, a question 
as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for the next higher rating.  
38 C.F.R. § 4.7 (2000).  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  See VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of a duodenal ulcer is denied.



		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


